877 North 8th West, Riverton, WY 82501 USA, Ph: (307) 856-9271, Fx: 307) 857-3050, www.usnrg.com For Immediate Release U.S. ENERGY CORP. ACQUIRES ADDITIONAL GEOTHERMAL ACREAGE WITH STANDARD STEAM TRUST, LLC RIVERTON, Wyoming – July 30, 2009 – U.S. Energy Corp. (NASDAQ Capital Market: “USEG”) (“USE” or the “Company”), a natural resources exploration and development company with interests in molybdenum, oil and gas, geothermal, and real estate assets today announced that its affiliate Standard Steam Trust LLC (“SST”) successfully acquired additional Geothermal prospective acreage at a BLM lease sale.SST was formed to acquire, explore, develop and market geothermal resources in the Western United States.USE owns a 25% interest is SST. In July, SST successfully acquired an additional 22,033 acres land at a BLM lease sale in Reno, Nevada.This additional acreage increases SST’s total land holdings to 95,566 acres of BLM, state, and fee leases in eight prospect areas in three states. “The newly acquired acreage strategically complements and enhances our existing acreage positions,” stated Keith Larsen, CEO of U.S. Energy Corp.“Given the recent geothermal equity market activities in Canada we are confident that our investment in the geothermal sector has great potential to significantly enhance our shareholder value,” he added. * Press Release
